IN THE COURT OF APPEALS OF IOWA

                                      No. 16-0926
                               Filed December 21, 2016


IN THE INTEREST OF C.H.,
Minor child,

C.W., Mother,
      Petitioner-Appellant,

B.H., Father,
       Respondent-Appellee.
________________________________________________________________


          Appeal from the Iowa District Court for Scott County, Cheryl E. Traum,

District Associate Judge.



          The mother appeals from the district court’s denial and dismissal of her

chapter 600A petition to terminate the father’s parental rights. AFFIRMED.



          Eric D. Puryear and Leah D. Patton of Puryear Law, P.C., Davenport, for

appellant mother.

          Barbara K. Wallace of Barbara K. Wallace, P.L.C., Davenport, for appellee

father.



          Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                               2


POTTERFIELD, Presiding Judge.

          The mother appeals from the district court’s denial and dismissal of her

chapter 600A petition to have the father’s parental rights terminated. We conduct

a de novo review of termination proceedings under chapter 600A. See In re

C.A.V., 787 N.W.2d 96, 99 (Iowa Ct. App. 2010). We defer to the factual findings

of the district court, especially witness-credibility findings, but we are not bound

by them.       See In re G.A., 826 N.W.2d 125, 127 (Iowa Ct. App. 2012).                   In

termination proceedings, the best interests of the children involved are “the

paramount consideration,” but we also give “due consideration” to the interests of

the children’s parents. See Iowa Code § 600A.1 (2015).

          Here, the mother alleged the father had abandoned C.H., as defined by

Iowa Code section 600A.8(3)(b). That section provides, in part:

                 If the child is six months of age or older when the termination
          hearing is held, a parent is deemed to have abandoned the child
          unless the parent maintains substantial and continuous or repeated
          contact with the child as demonstrated by contribution toward
          support of the child of a reasonable amount, according to the
          parent’s means, and as demonstrated by any of the following:
                 (1) Visiting the child at least monthly when physically and
          financially able to do so and when not prevented from doing so by
          the person having lawful custody of the child.
                 (2) Regular communication with the child or with the person
          having the care or custody of the child, when physically and
          financially unable to visit the child or when prevented from visiting
          the child by the person having lawful custody of the child.[1]

Iowa Code § 600A.8(3)(b).

          “[T]he threshold element of ‘substantial and continuous or repeated

contact’ is economic contributions.” In re K.W., No. 14-2115, 2015 WL 6508910,


1
    Section 600A.8(3)(b) also contains a third subsection which is not at issue in this case.
                                          3

at *3 (Iowa Ct. App. Oct. 28, 2015); see also In re W.W., 826 N.W.2d 706, 710

(Iowa Ct. App. 2012) (discussing “predicate language of section 600A.8(3)(b)”).

Support of the child in a reasonable amount is not limited to court-ordered

support. See W.W., 826 N.W.2d at 710. (noting that a parent’s failure to make

court-ordered payments is the subject of section 600A.8(4)).             Here, it is

undisputed the father has only paid the ordered child support of ten dollars each

month, without otherwise contributing to the child’s welfare, even though the

father is employed and is able to help support his paramour’s three children.

Considering his meager financial support and the predicate language of section

600A.8(3)(b), the father has abandoned C.H. See In re T.K., No. 16-0029, 2016
WL 4384869, at *2 (Iowa Ct. App. Aug. 17, 2016) (finding the father had not

made a reasonable contribution to the support of the child even though the father

was current on his court-ordered obligation to pay ten dollars each month).

Because the father is deemed to have abandoned C.H. under the financial

support element, we need not consider whether the father has engaged in

regular contact as considered in subparagraphs (b)(1) and (2).

       We now turn to the question of whether the mother has proved that

termination of the father’s parental rights is in the best interests of the child. See

In re R.K.B., 572 N.W.2d 600, 602 (Iowa 1998). In doing so, we give “due

consideration” to the father’s interests. See Iowa Code § 600A.1.

       In his report to the court, the guardian ad litem (GAL) recommended the

court dismiss the mother’s petition, noting the father’s apparently sincere desire

to be actively involved in the child’s life. Additionally, the GAL indicated that

allowing the father to have visitation with the child going forward would “not
                                         4


diminish the family relationship” the mother and the step-father had created with

the child. In its ruling, the court found that both the mother and father have

matured since they met their new significant others.       The father’s long-term

girlfriend has three children of her own and is supportive of an ongoing

relationship between the father and C.H. Moreover, at trial, the father indicated

that he understood that, because he has not seen the child since December

2012, the six-year-old child would need to be gradually reintroduced to him.

Additionally, the child’s paternal grandmother often cared for the child during the

first three years of her life. The grandmother has attempted to maintain contact

with the child, and she would like to have a relationship with the child going

forward. As the district court found, the support and nurturing available to the

child from the father’s extended family supports the court’s denial of the mother’s

petition to terminate. See Dale v. Pearson, 555 N.W.2d 243, 246 (Iowa Ct. App.

1996) (highlighting the importance of support of the extended family in a custody

determination).

       While we agree the father could have been more assertive in his attempts

to remain a part of the child’s life, we see no reason why the child cannot benefit

from a relationship with her father going forward. In reaching this conclusion, we

are persuaded by the GAL’s assertions that the father is sincere in his stated

desire to be involved in the child’s life.    For the reasons stated above, we

conclude termination of the father’s parental rights is not in the best interests of

the child. We affirm the district court’s denial and dismissal of the mother’s

petition.

       AFFIRMED.